STATE OF NORTH CAROLINA
v.
MICKEY JAMES DEWALT.
No. COA09-589.
Court of Appeals of North Carolina.
Filed January 19, 2010.
This case not for publication
Attorney General Roy Cooper, by Assistant Attorney General Floyd M. Lewis, for the State.
Paul Y.K. Castle for Defendant-Appellant.
McGEE, Judge.
Mickey James Dewalt (Defendant) appeals from judgment entered upon revocation of probation. Defendant pleaded guilty on 22 August 2006 to one count of possession with intent to sell or deliver marijuana and one count of maintaining a vehicle or dwelling for a controlled substance. The trial court consolidated the offenses and entered judgment sentencing Defendant to one term of eight months to ten months in prison. The trial court suspended the sentence, and imposed a probationary period of thirty-six months.
Defendant's probation officer filed a probation violation report on 29 July 2008, alleging willful violations of the conditions of probation imposed on Defendant. A probation revocation hearing was held on 12 January 2009 and Defendant, through counsel, admitted to the violations. The trial court found Defendant to be in willful violation of the terms of his probation, revoked probation, and activated Defendant's original sentence of eight to ten months. From the judgment entered on 12 January 2009, Defendant appeals.
Defendant's appellate counsel states that after conducting "a thorough examination of this case" and making a "conscientious examination," counsel "is unable to identify an issue with sufficient merit to support a meaningful argument for relief on appeal" and requests that this Court "fully examine the record on appeal for possible prejudicial error." By letter dated 2 August 2009, counsel advised Defendant of his inability to find error, of his request that this Court conduct an independent review of the record, and of Defendant's right to file his own arguments directly with this Court. Counsel certifies that he has sent copies of the transcript, record, brief, and the State's response to Defendant. Defendant has not filed his own written arguments.
Defendant's counsel has substantially complied with the holdings of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985). Pursuant to those decisions, we must determine from a full examination of the proceedings whether the appeal is "wholly frivolous." Anders, 386 U.S. at 744, 18 L. Ed. 2d at 498. Upon such an examination, we determine that this appeal is wholly frivolous.
Affirmed.
Judges GEER and HUNTER, JR. concur.
Report per Rule 30(e).